          Case 2:20-cv-01638-DWL Document 31 Filed 12/17/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Board of Regents,                     NO. CV-20-01638-PHX-DWL
10                  Plaintiff,
                                                  CLERK’S ENTRY OF DEFAULT
11   v.
12   John Doe, et al.,
13                  Defendants.
14
15            Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and upon

16   application by the Plaintiff, default is hereby entered against Defendant John Doe, aka

17   “asu_covid.parties.”
18   DEFAULT ENTERED this 17th day of December, 2020.

19
20                                           Debra D. Lucas
                                             District Court Executive/Clerk of Court
21
22   December 17, 2020
                                             s/ S. Strong
23                                      By   Deputy Clerk
24
25
26
27
28
